Citation Nr: 0306291	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  93-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and schizophrenia.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This appeal arises from an October 1992 rating action that 
denied the veteran's petition to reopen a claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and PTSD.  The veteran timely appealed this 
determination to the Board of Veterans Appeals (Board).  

When this matter was initially before the Board in April 
1995, it was remanded to the RO for further development and 
readjudication.  Because the denial of the veteran's 
application to reopen the claim was continued, the case was 
returned to the Board for further appellate consideration, 
and in a March 1997 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim.  
The Board then proceeded to review the claim on a de novo 
basis (i.e., considering all of the evidence on file) and 
ultimately determined that service connection was not 
warranted.

The veteran appealed the denial of his claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and PTSD, to the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims since March 1, 1999) (Court).  By Order 
of April 1998, the Court granted a Joint Motion for Remand, 
vacated the Board's March 1997 denial insofar as it denied 
service connection on the merits, and remanded the case to 
the Board for additional proceedings.

In July 1998, the Board remanded this case to the RO for 
further development and adjudication, in accordance with the 
terms of the Joint Motion.  By September 1999 Supplemental 
Statement of the Case (SSOC), the RO continued the denial of 
the claim.

In August 2000, the Board determined that the claim for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia and PTSD, was well grounded, and 
remanded the claim to the RO for further development and 
adjudication.  As reflected in the November 2002 SSOC, the RO 
accomplished the requested development, but denied the claim 
on the merits; hence, that matter has been returned to the 
Board for further appellate consideration.

In a letter accompanying the November 2002 SSOC, the RO 
notified the veteran that his attorney-representative was no 
longer authorized to represent claimants for benefits before 
the VA; that he had been removed as the veteran's authorized 
representative; and that the veteran could continue his claim 
without representation, or could select a new representative 
to represent him before the VA.  No response was received 
from the veteran. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The preponderance of the competent and probative medical 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD.

3.  Schizophrenia was first manifested many years post 
service, and the competent and probative medical evidence of 
record indicates that there is no nexus between any such 
disorder and the veteran's military service.

4.  There is no competent evidence of a nexus between any 
other psychiatric disorder diagnosed post service and the 
veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD and schizophrenia, have 
not been met.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 
3.309, 4.125 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia and PTSD, has 
been accomplished.

In a July 1992 letter from the RO, the October 1992 rating 
action, the March 1993 SOC, the April 1993 SSOC, the April 
1995 Board Remand, the May 1995 letter from the RO, the 
February and September 1996 SSOCs, the  March 1997 Board 
decision, the December 1997 letter from the RO, the April 
1998 Joint Motion, the July 1998 Board Remand, the August, 
September, November, and December 1998 letters from the RO, 
the September 1999 SSOC, the August 2000 Board decision and 
remand, the August 2000 and April 2002 letters from the RO, 
and the November 2002 SSOC, the veteran (and his 
representative at the time) were variously notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claim, and been provided ample opportunity to 
submit information and evidence. 

Additionally, the Board notes that in the aforementioned 
documents, the RO variously and specifically informed the 
veteran of what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence the VA still needed from the veteran; what evidence 
the VA had retrieved and considered in his claim; what 
evidence he had to furnish; and what he had to do to obtain 
assistance from the VA in connection with his appeal.  In 
addition, they variously informed the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, if 
he gave the VA enough information about such records so that 
the VA could request them from the person or agency that had 
them; that the VA needed him to furnish the name and address 
of the medical providers, the time frame covered by the 
records, and the condition for which he was treated; and that 
the VA would request such records on his behalf if he signed 
a release authorizing the VA to request them.  The veteran 
has been variously notified by the RO that he could help with 
his claim by informing the VA of any additional information 
or evidence that he wanted the VA to try to obtain for him; 
where to send additional evidence concerning his appeal; and 
where he could request assistance if needed.  Accordingly, 
the Board finds that the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remands, has made comprehensive efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  The veteran has testified at RO hearings on 
appeal in January 1993, June 1996, and October 1998; 
transcripts of the hearings are of record.  Extensive records 
of VA and private medical treatment and evaluation have been 
obtained by the RO, and others have been submitted by the 
veteran; all have been associated with the claims file.  In 
July 1978, January 1981, September 1992, September and 
November 1995, September 1998, June 2001, and October 2002, 
the veteran was afforded a comprehensive VA examinations in 
connection with his claim.  Extensive medical records 
associated with the March 1986 and July 1998 determinations 
of the Social Security Administration (SSA) on the veteran's 
claim for disability benefits have been associated with the 
claims file.  Significantly, the veteran has not identified, 
and the claims file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.    

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Where a 
veteran served 90 days or more during a period of war and a 
psychosis becomes manifest to a degree of 10 percent within 1 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a) (2001), 
which incorporates the provisions of the Fourth Edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002). 

In this case, the veteran has alleged that he suffers from 
PTSD as a result of his stressful experiences in service in 
Vietnam.  However, the Board finds that the preponderance of 
the competent and probative medical evidence of record 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

The veteran's service discharge report and his personnel 
records show that he served in Vietnam from August 1968 to 
August 1969.  His military occupational specialty was as an 
armorer/unit supply specialist (the related civilian 
occupation was stock clerk).  The service medical records 
show no diagnosis of PTSD in service.  They do note 
depression and a hysterical reaction in early March 1969, and 
numerous psychosomatic complaints in mid-March.  The veteran 
was treated for a hypochondriacal neurosis in late March.  In 
June 1969, the veteran's history of hyperventilation syndrome 
was noted.  However, no psychiatric disorder was formally 
diagnosed at any time or at the time of separation from 
service in March 1970, at which time he was found 
psychiatrically normal on examination.  

While in April 1993, October 1994, and August 1996 D. 
Stevens, Ph.D., opined that the veteran had all of the 
symptoms to meet the diagnostic criteria of PTSD; J. 
Moneypenny, Ph.D., diagnosed PTSD, among other psychiatric 
disorders, in September and October 1998; and B. Barger, 
M.S., commented that a diagnosis of PTSD should be 
considered, the Board finds that all these conclusions were 
based upon reliance on the veteran's reported history, with 
no independent basis provided for those conclusions.  The VA 
is not required to accept either the veteran's unsupported 
account of his experiences in service, or unsubstantiated 
medical opinions based upon that history.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192-3 (1991); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

Rather, the Board finds that the above-referenced medical 
opinions are clearly outweighed by the well-reasoned, well-
supported September and November 1995, June 2001, and October 
2002 VA medical opinions to the effect that there was no 
evidence of PTSD in this veteran's case, inasmuch as those 
reports were specifically obtained for the purpose of 
resolving the question as to whether the veteran, in fact, 
suffers from PTSD.  After reviewing the voluminous service 
and post-service medical records, to specifically include the 
September 1995 VA examination report and the reports of Drs. 
Stevens and Moneypenny and Mr. Barger, consideration of the 
veteran's military history, and current examinations of the 
veteran, the June 2001 VA doctor authoritatively concluded 
that there was no evidence to corroborate the veteran's 
reported inservice stressors, and opined that the reports of 
Drs. Stevens and Moneypenny and Mr. Barger did not provide 
enough evidence to support the diagnosis of PTSD.  Following 
another examination of the veteran in October 2002, the same 
VA doctor again noted the other medical reports that 
diagnosed PTSD, but again opined that there was insufficient 
evidence on current examination to warrant a diagnosis of 
PTSD.  The Board notes that the June 2001 and October 2002 VA 
examination reports specifically addressed the requirements 
of the August 2000 Board remand that the examiner comment 
upon the opinions offered by Drs. Stevens and Moneypenny and 
Mr. Barger in arriving at a conclusion.  For all those 
considerations, the Board finds that the June 2001 and 
October 2002 VA examination reports are more persuasive on 
the question of whether the veteran, in fact, suffers from 
PTSD.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It 
is the responsibility of the BVA to assess the credibility 
and weight to be given the evidence") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

As the clear preponderance of the competent and probative 
medical evidence establishes that the veteran does not meet 
the diagnostic criteria for PTSD, the Board finds that a 
critical element to establish service connection for such 
disorder is lacking, and that further analysis into the 
remaining criteria of 38 C.F.R. § 3.304(f) simply is not 
necessary.  

Regarding the question of whether service connection is 
warranted for an acquired psychiatric disorder other than 
PTSD, the Board notes that the predominant such diagnosis of 
record appears to be schizophrenia.  However, the medical 
evidence reflects that schizophrenia was first manifested 
many years post service.  Significantly, moreover, there is 
no medical evidence or opinion establishing a nexus between 
any such disorder and the veteran's military service.

The service medical records show no diagnosis of any acquired 
psychiatric disorder in service.  They do note depression and 
a hysterical reaction in early March 1969, and numerous 
psychosomatic complaints in mid-March.  The veteran was 
treated for a hypochondriacal neurosis in late March.  In 
June 1969, the veteran's history of hyperventilation syndrome 
was noted.  However, no acquired psychiatric disorder was 
formally diagnosed at any time during or at the time of 
separation from service in March 1970, at which time he was 
found psychiatrically normal on examination.  

Indeed, the first post-service diagnosis of any psychiatric 
disorder was the acute schizophrenic episode and paranoid 
personality noted during hospitalization at the Arkansas 
State Hospital (ASH) in January and February 1977, over 6 
years post service.  Since then, schizophrenia (or some form 
thereof) has been diagnosed on many occasions, to include the 
following:  acute schizophrenic episode at the ASH in July 
1980; paranoid-type schizophrenia in an ASH discharge summary 
covering the period from July 1979 to August 1982; 
undifferentiated-type schizophrenia on January 1981 VA 
psychiatric examination; probable paranoid-type schizophrenia 
during VA hospitalization in September and October 1981; 
paranoid schizophrenia, in remission, by history, and a 
schizoaffective disorder during VA hospitalization from 
December 1981 to March 1982; residual paranoid schizophrenia 
and antisocial features during VA hospitalizations in July 
1982; paranoid-type schizophrenia and antisocial features 
during VA hospitalization from September to November 1982; 
paranoid-type schizophrenia, in remission, on psychological 
examination by K Wilhelm, Ed. D., in January 1986; paranoid 
schizophrenia or another psychotic disorder on SSA 
psychiatric medical summaries by K. Hall, M.D., and J. 
Ponder, M.D., in March and April 1986, respectively; 
schizophrenia, in remission, and not manic depression, on 
July 1988 psychological evaluation by M. Kaiser, Ph.D.; 
paranoid-type schizophrenia during VA hospitalization in May 
and June 1990; a mixed personality disorder with antisocial 
and borderline traits during VA hospitalization in January 
1991; residual-type chronic schizophrenia on September 1992 
VA psychiatric examination; paranoid schizophrenia on March 
1993 psychiatric examination by J. Shea, M.D.; paranoid 
schizophrenia on September 1995 VA psychiatric examination; 
paranoid-type schizophrenia on November 1995 VA psychological 
examination; a schizoaffective disorder, depressed phase, 
during VA hospitalization in April and May 1997; paranoid 
schizophrenia with affective features during hospitalization 
at the ASH from May to August 1997 and on September 1998 
psychiatric assessment by P. Lynch, M.D.; chronic, paranoid-
type schizophrenia on September 1998 VA psychological 
examination; a schizoaffective disorder during VA outpatient 
evaluations in 2001 and 2002; and chronic, paranoid-type 
schizophrenia on June 2001 and October 2002 VA psychological 
examinations.  None of these post-service medical records 
indicate that a psychotic process was present in service or 
within one year thereof, or otherwise relate the 
schizophrenia diagnosed post service to service.  

In an October 1985 statement, J. Wise, M.D., the veteran's 
family physician since 1966, stated that the veteran had no 
neuropsychiatric symptoms prior to 1971, and that he was 
treated by him with medication in October 1971 for a mild 
episode of apprehension.  However, this statement indicates, 
at most, that the veteran developed psychiatric symptoms 
sometime after 1971; it does not, in any way, provide a 
medical nexus between schizophrenia and service.

While, in April 1993, Dr. Stevens commented that the symptoms 
of schizophrenia that the veteran described were very 
specific to his military service, the Board finds that this 
unsubstantiated conclusion is not supported by the veteran's 
contemporaneous medical records.  As indicated above, the 
actual service medical records reveal no clinical indications 
of any paranoia or other psychotic symptoms. Moreover, the 
Board finds that Dr. Stevens' opinion is outweighed by the 
well-reasoned, well-supported November 1995 VA medical 
opinion that there was no evidence that schizophrenia was 
caused by the veteran's military experiences, and the same VA 
examiner's October 2002 medical conclusion that it would be 
pure speculation to opine as to the origin or etiology of the 
veteran's schizophrenia.  Both of those reports were 
specifically obtained for the purpose of resolving the 
question of the date of onset and the etiology of any 
acquired psychiatric disorder.  After reviewing the 
voluminous service and post-service medical records, to 
specifically include the Dr. Stevens' report, consideration 
of the veteran's military history, and current examinations 
of the veteran, the same VA doctor authoritatively concluded 
in 1995 and again in 2002 that the veteran's schizophrenia 
could not be related to his military service.  For those 
reasons, the Board finds that the November 1995 and October 
2002 VA medical opinions are more persuasive on the questions 
of the date of onset and etiology of the veteran's 
schizophrenia.  See Hayes, 5 Vet. App. at 69-70; Guerrieri, 
4 Vet. App. at 470-471.

Finally, as regards any psychiatric impairment other than 
PTSD and schizophrenia that has been diagnosed over the 
years, the Board likewise finds no basis for a grant of 
service connection (even assuming, arguendo, that the veteran 
still suffers from any other such diagnosed condition).  For 
example moderate depressive neurosis was diagnosed at the ASH 
in May 1978, and depression was diagnosed on July 1978 VA 
psychiatric examination; however, there is no medical 
evidence of nexus between either post-service diagnosis of 
depression and service.  As regards the various references to 
personality disorders in the record (e.g., the notation of 
paranoid personality in reports of hospitalization at the ASH 
in January and February 1977, and in May 1978, and the mixed 
personality disorder with antisocial and borderline traits 
diagnosed on VA hospitalization in January 1991), the Board 
emphasizes that congenital or developmental abnormalities, to 
include personality disorder, are not "diseases or injuries 
within the meaning of applicable legislation" and, hence, do 
not constitute disability for VA compensation purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9.  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), 
there is no medical evidence whatsoever to establish that 
such has occurred in this case. 

The Board does not doubt the sincerity of the veteran's 
belief that he currently has an acquired psychiatric 
disability that is the result of his military service.  
However, as a layman without the appropriate medical training 
and expertise, the veteran is not competent to offer a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

For all the foregoing reasons, the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD and schizophrenia, must be denied.  .  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia and PTSD, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

